Citation Nr: 1431486	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

As support for his claims, the Veteran testified at a Travel Board hearing in June 2014 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his bilateral hearing loss and tinnitus are attributable to noise exposure sustained during service. 

The Veteran underwent a VA examination in November 2012.  The VA examiner opined that the Veteran's bilateral hearing loss is less likely as not the result of noise exposure from jets and props during his military service.  The only basis for this unfavorable opinion was that the Veteran's hearing was normal at entrance and separation.  Concerning the Veteran's tinnitus, the examiner determined it is at least as likely as not a symptom associated with the bilateral hearing loss.  No further rationale was provided in support of the VA examiner's findings. 

In February 2014, the VA examiner provided an addendum opinion and found that it would be mere speculation to say that the Veteran's tinnitus is the result of noise exposure from jet engines and props during service because the Veteran could not state a date of onset and his hearing was normal at enlistment and discharge.  

The rationale offered for the November 2012 and February 2014 opinions are inadequate because the examiner relied on the absence of contemporaneous in-service medical evidence.  The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner's negative opinion as to the etiology of the Veteran's bilateral hearing loss appears to be based solely on the fact that he had "normal" hearing during active military service, another opinion is needed.

Additionally, during the June 2014 Travel Board hearing, the Veteran testified that he worked for the phone company since service, primarily in the central office.  He also stated that his tinnitus began during service and has continued since.  In further support of his claims, the Veteran's wife confirmed that she noticed hearing loss after his separation from service.  She stated the Veteran complained of ringing in his ears a couple times since separation.  

Given the deficiencies in the November 2012 and February 2014 medical opinions and the Veteran's testimony regarding his post-service occupational noise exposure, another VA examination is needed to assess the nature and etiology of the Veteran's hearing loss disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, VA treatment records dated after February 2012 from the VA medical center in Fargo, North Dakota, should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims folder any VA treatment records from the VAMC in Fargo, North Dakota, dated since February 2012.

2.  Schedule the Veteran for a new VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  

The examiner is to state whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to, or had their onset in service.  

A clear rationale for these opinions is required, as is a discussion of the pertinent facts and medical principles involved.  The opinions must reflect consideration of any statements provided by the Veteran regarding the onset of diminished hearing acuity and; the circumstances of the Veteran's military service, to specifically include noise exposure from jet engines and props.  If the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



